Exhibit 10.1

 

LOGO [g608813g0815055532746.jpg]

Allan D. Keel

President and CEO

Contango Oil & Gas Company

717 Texas Avenue, Suite 2900

Houston, Texas 77002

Dear Mr. Keel:

This letter agreement (this “Agreement”) sets forth the understanding between
you (“Employee”) and Contango Oil & Gas Company (the “Company”) with respect to
your resignation from employment and the severance payments and benefits for
which you are eligible (which are those severance payments and benefits set
forth in that certain Amended and Restated Employment Agreement by and between
Employee and the Company dated November 30, 2016 (the “Employment Agreement”)).
Capitalized terms not defined herein have the meanings given to them in the
Employment Agreement. Employee and the Company are collectively referred to
herein as the “Parties” and individually as a “Party.”

1. Resignation and Separation.

The Parties acknowledge and agree that, effective as of August 14, 2018 (the
“Effective Date”), Employee has irrevocably resigned from: (i) all positions as
an officer of the Company or any of its affiliates, (ii) the board of directors
of the Company or any of its affiliates, and (iii) from the board of directors
(or similar governing body) of any corporation, limited liability entity,
unlimited liability entity, or other entity in which the Company or any of its
affiliates holds an equity interest and with respect to which board of directors
(or similar governing body) Employee serves as the Company or such Company
affiliate’s designee or other representative immediately prior to the Effective
Date.

The Parties agree that Employee’s employment with the Company will end as of
11:59 p.m. Houston, Texas time on September 13, 2018 (the “Separation Date”).
Notwithstanding the foregoing, Employee’s employment shall automatically end
prior to the Separation Date upon Employee’s death. Between the Effective Date
and the Separation Date, Employee will work diligently and to the best of his
abilities to assist the Company with the transition of his duties and perform
those services as may be reasonably requested by the Company from time to time.

2. Separation Payments and Benefits. So long as (a) Employee’s employment is not
terminated due to Employee’s death prior to September 13, 2018; and (b) Employee
satisfies the release requirements described in Section 3.3 of the Employment
Agreement, then the Company shall provide Employee with those severance payments
and benefits described in Sections 3.2(b)(i), 3.2(b)(iii), and 3.2(b)(v) of the
Employment Agreement (which, for the avoidance of doubt, represent the entirety
of the severance pay and benefits for which Employee is eligible in the event of
a termination of employment without Cause that does not occur within the
Protection



--------------------------------------------------------------------------------

Period), which severance payments and benefits will be provided at the time set
forth in the Employment Agreement. In the event Employee’s employment ends prior
to the Separation Date due to Employee’s death, he will remain eligible for the
severance payments and benefits set forth in Section 3.2(c) of the Employment
Agreement.

3. Employee’s Representations. Employee represents that Employee has not
engaged, and will not engage, in any breach of fiduciary duty, breach of any
duty of loyalty or disclosure, fraudulent activity, tortious activity or illegal
activity, in each instance: (i) towards or with respect to the Company or any of
its affiliates, or (ii) with respect to any action or omission undertaken (or
that was failed to be undertaken) in the course of Employee’s employment or
engagement with the Company or any of its affiliates. Employee further
acknowledges that the terms of Articles II and IV of the Employment Agreement
remain in full force and effect, and Employee will abide by such terms.

4. Governing Law; Arbitration. This Agreement is entered into under, and shall
be governed for all purposes by, the laws of the State of Texas without
reference to the principles of conflicts of law thereof. The Parties agree that
any controversy or claim arising out of or relating to this Agreement or
Employee’s employment or other engagement with the Company or any of its
affiliates shall be resolved pursuant to the arbitration procedures set forth in
Section 4.11 of the Employment Agreement.

Allan, we appreciate your service to the Company and look forward to continuing
to work with you during the upcoming transition period.

 

On behalf of the Company, /s/ Joseph J. Romano Joseph J. Romano Chairman of the
Board

 

ACKNOWLEDGED AND AGREED:

/s/ Allan D. Keel

Allan D. Keel

Date:   8/14/18